                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

EVIE HERRIN,                                         )
                      Petitioner,                    )
                                                     )
v.                                                   )      No. 3:17-CV-2420-D
                                                     )
JODY R. UPTON, Warden, FMC-CARSWELL,                 )
                  Defendants.                        )

                                            ORDER

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       Signed October 11, 2018.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
